
	

115 HR 755 IH: REAL ID Privacy Protection Act
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 755
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2017
			Mr. Sanford (for himself, Mr. Meadows, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the REAL ID Act of 2005 to remove the provision requiring each State to provide all other
			 States with electronic access to information contained in the motor
			 vehicle database of the State, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the REAL ID Privacy Protection Act. 2.Improvements relating to REAL ID Act of 2005 (a)Removal of requirement relating to retention of source documents and electronic access to the motor vehicle database of each StateSection 202(d) of the REAL ID Act of 2005 (Public Law 109–13; 49 U.S.C. 30301 note) is amended—
 (1)by striking paragraphs (2) and (12); (2)by redesignating paragraphs (3) through (11) as paragraphs (2) through (10), respectively; and
 (3)by redesignating paragraph (13) as paragraph (11). (b)Extension of deadline for complianceIf any State is not in compliance with the requirements under section 202 of the REAL ID Act of 2005, has received a limited extension of the deadline for compliance, or is under review for compliance as of the date of the enactment of this Act, the Secretary of Homeland Security shall grant such State an extension of the deadline for compliance through October 10, 2017.
 (c)Report relating to material compliance checklist for REAL ID Act of 2005Not later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to Congress that—
 (1)describes the requirements of the material compliance checklist for the REAL ID Act of 2005, which is established and maintained by the Secretary;
 (2)describes whether and how each State complies with each requirement of the material compliance checklist; and
 (3)based on the information provided under paragraph (2), includes a justification for the status of each State with respect to compliance with the requirements of the REAL ID Act of 2005.
 (d)State definedIn this section, the term State has the meaning given that term in section 201 of the REAL ID Act of 2005.  